


109 HR 6070 IH: Shaken Baby Syndrome Prevention

U.S. House of Representatives
2006-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6070
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2006
			Mrs. Kelly introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To enhance Federal efforts focused on increasing public
		  awareness of the risks and dangers associated with Shaken Baby
		  Syndrome.
	
	
		1.Short titleThis Act may be cited as the
			 Shaken Baby Syndrome Prevention
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)There are unfortunately many incidents that
			 exemplify the abuse that children suffer across all 50 states—becoming victims
			 of Shaken Baby Syndrome. One such incident involves 8-month-old Cynthia Gibbs,
			 of Yonkers, New York, who on November 17, 2000, died of massive brain damage.
			 Cynthia’s abuser and killer was her own State-certified child care provider
			 operating child care services out of her home. Another involves 11-month-old
			 George “Skipper” Lithco of Poughkeepsie, New York, who died on December 3,
			 2000, from brain injuries he suffered when he was shaken by his day care
			 provider—a 51-year-old grandmother who said she lost control when he spit up on
			 her and cried during his afternoon feeding.
			(2)The
			 most recent National Child Abuse and Neglect Data System figures reveal that
			 almost 900,000 children were victims of abuse and neglect in the United States
			 in 2002, causing unspeakable pain and suffering to our most vulnerable
			 citizens.
			(3)Among the children
			 who are victims of abuse and neglect, nearly 4 children die in the United
			 States each day.
			(4)Children aged 1
			 year or younger accounted for 41.2 percent of all child abuse and neglect
			 fatalities in 2002, and children aged 4 years or younger accounted for 76.1
			 percent of all child abuse and neglect fatalities in 2002.
			(5)Abusive head
			 trauma, including the trauma known as Shaken Baby Syndrome, is
			 recognized as the leading cause of death of physically abused children.
			(6)Shaken Baby
			 Syndrome can result in loss of vision, brain damage, paralysis, seizures, or
			 death.
			(7)A
			 2003 report in the Journal of the American Medical Association estimated that,
			 in the United States, an average of 300 children will die each year, and 600 to
			 1,200 more will be injured, of whom 2/3 will be babies or infants under 1 year
			 in age, as a result of Shaken Baby Syndrome, with many cases resulting in
			 severe and permanent disabilities.
			(8)Medical
			 professionals believe that thousands of additional cases of Shaken Baby
			 Syndrome are being misdiagnosed or are not detected.
			(9)Shaken Baby
			 Syndrome often results in permanent, irreparable brain damage or death to an
			 infant and may result in more than $1,000,000 in medical costs to care for a
			 single, disabled child in just the first few years of life.
			(10)The most
			 effective solution for ending Shaken Baby Syndrome is to prevent the abuse, and
			 it is clear that the minimal costs of education and prevention programs may
			 prevent enormous medical and disability costs and immeasurable amounts of grief
			 for many families.
			(11)Prevention programs have demonstrated that
			 educating new parents about the danger of shaking young children and how they
			 can help protect their child from injury can bring about a significant
			 reduction in the number of cases of Shaken Baby Syndrome. This is further
			 evidenced in work completed by the Upstate New York SBS Prevention Project,
			 which resulted in a 47 percent reduction in the number of shaking and
			 subsequent inflicted head injuries in the Buffalo, New York, region.
			(12)Education
			 programs have been shown to raise awareness and provide critically important
			 information about Shaken Baby Syndrome to parents, care givers, daycare
			 workers, child protection employees, law enforcement personnel, health care
			 professionals, and legal representatives.
			(13)Efforts to prevent Shaken Baby Syndrome are
			 supported by organizations across the United States whose mission it is to make
			 aware, educate, and support the general public and professionals about Shaken
			 Baby Syndrome, as well as increase support for victims and the families of
			 victims.
			3.Education and
			 awareness campaign
			(a)In
			 generalThe Secretary of
			 Health and Human Services shall develop and implement an effective ongoing
			 public information and educational campaign to inform the public, in general,
			 and new parents, child care providers, and other care givers of young children,
			 in particular, about brain injuries and other harmful effects that may result
			 from shaking infants and children under 5 years of age and healthy strategies
			 to cope with a crying baby and related frustrations—all to help protect
			 children from injury.
			(b)ElementsThe
			 program under subsection (a) shall include at least the following
			 elements:
				(1)Educational and informational materials in
			 print, audio, video, electronic and other media which should be coordinated
			 with national and Federal awareness activities, such as Shaken Baby Awareness
			 Week, to the extent possible.
				(2)Public service
			 announcements and advertisements.
				(3)Dissemination of effective prevention
			 practices and techniques to parents and care givers, and to maternity
			 hospitals, child care centers, organizations providing prenatal and postnatal
			 care, and organizations providing parenting education and support
			 services.
				(c)Meetings with
			 advocacy communityThe
			 Secretary of Health and Human Services, working with all relevant components,
			 shall establish biannual meetings with Shaken Baby Syndrome advocacy groups,
			 parenting support communities, organizations involved in child protection and
			 child maltreatment prevention, and other Federal and State agencies that are or
			 should be involved in prevention activities, including the Joint Commission on
			 the Accreditation of Healthcare Organizations.
			(d)Support for
			 parents of surviving childrenThe Secretary of Health and Human Services,
			 along with its components, the Shaken Baby Syndrome advocacy community,
			 parenting support communities, organizations involved in child protection and
			 child maltreatment prevention, as well as professional associations and
			 institutions involved in medical research and treatment shall work to provide
			 effective support for the parents of surviving children who suffer serious
			 brain injuries as the result of shaking, especially during the traumatic period
			 immediately following the shaking event, when parents most need support.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $5,000,000 for fiscal year
			 2007.
		
